Case 6:19-cv-02372-CEM-EJK Document 38 Filed 03/24/20 Page 1 of 2 PageID 143




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


GEORGE DOUGLAS METZ, II.,

Plaintiff,

vs.                                                     CASE NO: 6:19-cv-02372-CEM-EJK

ORANGE COUNTY SHERIFF JOHN W.
MINA, Individually and as Orange County
Sheriff, CORPORAL PATRICIO
GORIS, Badge 5001, and SERGEANT
ROBERT SVITAK, Badge 1272,
SERGEANT JOHNSON,

Defendants,
____________________________________/


NOTICE OF PENDENCY OF OTHER ACTIONS OF DEFENDANTS, SHERIFF MINA,
                CORPORAL GORIS, SERGEANT SVITAK


In accordance with Local Rule 1.04(c), I certify that the instant action:

         IS related to pending or closed civil or criminal case(s) previously filed in this Court, or

             any other Federal or State court, or administrative agency as indicated below:

  48-2019-MM-001668-O, State v. John Doe, Ninth Judicial Circuit in Orange County, Florida

             IS NOT related to any pending or closed civil or criminal case filed with this Court, or

                       any other Federal or State court, or administrative agency.

I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

ACTIONS upon each party no later than fourteen days after appearance of the party.

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of March 2020, a true copy hereof has
Case 6:19-cv-02372-CEM-EJK Document 38 Filed 03/24/20 Page 2 of 2 PageID 144




been electronically filed with the Clerk of the Court using the CM/ECF system which will send

notice of electronic filing to Plaintiff’s counsel, Vincent R. Pawlowski, Esquire, The Pawlowski

Mastrillis Law Group, 1718 East 7th Avenue, Suite 201, Tampa, Florida 33605.

                                            /s/ Bruce R. Bogan
                                            Bruce R. Bogan, Esquire
                                            Fla. Bar No. 599565
                                            Melissa J. Sydow, Esquire
                                            Fla. Bar No. 39102
                                            Hilyard, Bogan & Palmer, P.A.
                                            Post Office Box 4973
                                            Orlando, FL 32802-4973
                                            Telephone: 407-425-4251
                                            Facsimile: 407-841-8431
                                            Email: bbogan@hilyardlawfirm.com
                                            Email:msydow@hilyardlawfirm.com
                                            Attorneys for Defendants, Sheriff Mina, Corporal
                                            Goris, and Sergeant Svitak
